Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Le@p Technology, Inc. (the “Company”) for the quarterly period ended March 31, 2010 (the “Periodic Report”), I, Mary E. Thomas, Acting Principal Financial Officer of the Company, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge and belief that the Periodic Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:March 11, 2010 /s/ Mary E. Thomas Mary E. Thomas Acting Principal Financial Officer
